T HE SECURITIES TO WHICH THIS SHARE EXCHANGE AGREEMENTAND PLAN OF MERGER RELATES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE, AND WILL BE ISSUED IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1 SHARE EXCHANGE AGREEMENT THIS SHARE EXCHANGE AGREEMENT is made effective as of the 16 th of March 2012 AMONG: ECOLOGIC TRANSPORTATION, INC. , a publicly held Nevada corporation (“ EGCT ”) AND: AMAZONAS FLORESTAL, INC. , a privately held Florida corporation (“AMZO”) AND: ecoLOGIC SYSTEMS, Inc. , a privately held Nevada corporation (“ECOSYS”) WHEREAS: A. ECOSYS is a wholly-owned operating subsidiary of EGCT; and B. ECOSYS has been unable to fully exploit and grow the ECOSYS business; and C. The board of directors of each of EGCT, ECOSYS and AMZO deem it advisable and in the best interests of their respective companies and shareholders that AMZO enter into a Share Exchange Agreement with and into ECOSYS (the “SEA”) whereby AMZO would become a wholly owned subsidiary of ECOSYS and ECOSYS would cease to operate as a wholly owned subsidiary of EGCT; and D. ECOSYS desires to acquire one hundred (100%) percent of the issued and outstanding shares of common stock of AMZO in exchange for a net aggregate of EGCT-ECOSYS & AMZO Share Exchange Agreement seventy million (70,000,000) shares authorized but un-issued common stock shares of ECOSYS, which will represent ninety seven (97%) percent of the issued and outstanding shares at Closing; and 1 E. The directors of EGCT have concluded that it will be in the best interests of the shareholders of EGCT to distribute to its shareholders, pro rata in proportion to their holdings of EGCT at the Closing, in the form of a dividend all of the currently issued and outstanding capital stock of ECOSYS in accordance with provisions of this Agreement because EGCT believes that such a distribution, when combined with the other transactions contemplated hereby and business operations of AMZO, will allow ECOSYS to generate value for EGCT Shareholders; and F. Subsequent to the Closing, ECOSYS shall cause to file a Registration, within sixty (60) days of the Closing, for all the shares of ECOSYS held by EGCT Shareholders as of the Closing. Once the SEC makes the Registration Effective, EGCT will distribute the Registered Shares of ECOSYS to the EGCT shareholders of Record at the Closing Date through a dividend disbursement; G. For a period of one hundred and eighty (180) days after the Closing the EGCT Shares will be subject to an anti-dilution provision. The anti-dilution provision will protect the three (3%) percent ownership of the issued and outstanding capital stock of ECOSYS owned by EGCT. H. Prior to the Closing, ECOSYS introduced AMZO management to the holder of its sixty thousand dollar ($60,000) convertible note in order to have non-affiliate parties associated with AMZO acquire all or a portion of the note. ECOSYS assisted in the facilitation of the acquisition of the note as part of its negotiations with AMZO regarding the Share Exchange. The terms of the convertible note allow for the conversion into common stock at par value. If the note were to be fully converted at par value the result would be an additional sixty million (60,000,000) shares to be issued and outstanding in ECOSYS. AMZO has agreed to request that all ECOSYS convertible debt be converted within 30 days of the Closing and the note holders have agreed to do so. The issuance of the common stock pursuant to the terms of the convertible note would affect the issued and outstanding shares of ECOSYS and would trigger anti-dilution provision as it pertains to the shares of ECOSYS owned by EGCT. I. For federal income tax purposes, ECOSYS and AMZO intend that the Share Exchange qualify as a reorganization within the meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended (the “Code” ), and that this Agreement shall be, and hereby is, adopted as a plan of reorganization for purposes of Section 368(a) of the Code; and J. On March 13, 2012, the Board of Directors adopted a resolution authorizing the Actions. As required under applicable Nevada corporate laws, the board of directors received unanimous written consent of the Actions in the manner contemplated by the resolution of ECOSYS’s board of directors. The boards of directors of each of EGCT and ECOSYS have approved this Share Exchange Agreement (the “Agreement”) and the transactions contemplated hereby; and K. The board of directors and a majority of the shareholders of AMZO have approved this Share Exchange Agreement (the “Agreement”) and the transactions contemplated hereby; and NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of covenants and agreements set forth herein and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree each with the other as follows: 2 ARTICLE I DEFINITIONS Section 1.01 Definitions . The following terms have the following meanings, unless the context indicates otherwise: i. “ Agreement ” means this Agreement, and all the exhibits, schedules and other documents attached to or referred to in this Agreement, and all amendments and supplements, if any, to this Agreement; ii. “ AMZO ” has the meaning ascribed to it in the preamble to this Agreement; iii. “ AMZO Common Stock ” has the meaning ascribed to such term in Section 3.3 hereof; iv. “ AMZO Financial Statements ” means the financial statements of AMZO included in Schedule C-5 hereto and forming part of this Agreement; v. “ AMZO Shares ” means the twenty million (20,000,000) shares of AMZO Common Stockheld by the Shareholders, being all of the issued and outstanding securities of AMZO beneficially held, either directly or indirectly, by the Shareholders; vi. “ Applicable Securities Legislation ” means all applicable securities legislation in all jurisdictions relevant to the issuance of the ECOSYS Shares; vii. “ Closing ” means the completion of the Transaction, in accordance with Section 6 hereof, at which time the Closing Documents will be exchanged by the parties, except for those documents or other items specifically required to be exchanged at a later time; viii. “ Closing Date ” means March 16, 2012, or a date mutually agreed upon by the parties hereto; ix. “ Closing Documents ” means the papers, instruments and documents required to be executed and delivered at the Closing pursuant to this Agreement; x. “ Code ” means the United States Internal Revenue Code of 1986, as amended.; xi. “ EGCT ” has the meaning ascribed to it in the preamble to this Agreement; xii. “ ECOSYS ” has the meaning ascribed to it in the preamble to this Agreement; xiii. “ ECOSYS Common Stock ” has the meaning ascribed to it in Section 4.4 hereto; xiv. “ ECOSYS Financial Statements ” means the financial statements of AMZO included in Schedule A-5 hereto and forming part of this Agreement; xv. “ ECOSYS Shares ” means up to 2,000,000 fully paid and non-assessable shares of the common stock of ECOSYS to be issued to the Shareholders on the Closing Date; xvi. “ Effective Time ” has the meaning ascribed to such term in Section 2.2(a) hereto; xvii. “ Loss ” means any and all demands, claims, actions or causes of action, assessments, losses, damages, liabilities, costs, and expenses, including without limitation, interest, penalties, fines and reasonable attorneys, accountants and other professional fees and expenses, but excluding any indirect, consequential or punitive damages suffered by any person or entity including damages for lost profits or lost business opportunities; 3 xviii. “ OTC Bulletin Board ” means the NASDAQ over-the-counter bulletin board; xix. “ Parent Corporation ” means the parent company of its wholly owned subsidiary; xx. “ Person ” shall mean any individual, sole proprietorship, partnership, joint venture, trust, unincorporated organization, association, corporation, institution, government, entity or government or any group comprised of one or more of the foregoing; xxi. “ Purchased Shares ” has the meaning ascribed to such term in Section 2.2(d) hereto; xxii. “ SEC ” means the United States Securities and Exchange Commission; xxiii. “ SEC Reports ” means the periodic and current reports filed by EGCT with the SEC pursuant to the 1934 Act; xxiv. “ Share Exchange ” has the meaning ascribed to such term in Recital C hereto; xxv. “ Share Exchange Consideration ” has the meaning ascribed to such term in Section 2.2(e) hereto; xxvi. “ Shares ” has the meaning ascribed to such term in Section 2.2(d) hereto; xxvii. “ Shareholders ” means the Shareholders of AMZO listed in Schedule C-1 hereto; xxviii. “ Taxes ” means any federal, state, local, or foreign income, gross receipts, license, payroll, employment, excise, severance, stamp, occupation, premium, windfall profits, environmental (including taxes under Internal Revenue Code 59A), customs duties, capital stock, franchise, profits, withholding, social security (or similar), unemployment, disability, real property, personal property, sales, use, transfer, registration, value added, alternative or add-on minimum, estimated, or other tax of any kind whatsoever, including any interest, penalty, or addition thereto, whether disputed or not and including any obligations to indemnify or otherwise assume or succeed to the Tax liability of any other Person. xxix. “ Tax Return ” means any return, declaration, report, claim for refund, or information return or statement relating to Taxes, including any schedule or attachment thereto, and including any amendment thereof; xxx. “ Transaction ” means the Share Exchange between ECOSYS and AMZO and the issuance of the ECOSYS Shares to the Shareholders; xxxi. “ Transmittal Documents ” has the meaning ascribed to such term in Section 2.3 hereto; xxxii. “ 1933 Act ” means the United States Securities Act of 1933, as amended; xxxiii. “ 1934 Act ” means the United States Securities Exchange Act of 1934, as amended; and, xxxiv. Schedules. The following schedules are attached to and form part of this Agreement: ScheduleA-1 Schedule A-2 Schedule A-2 (a) Schedule A-2 (b) Schedule A-2 (c) Schedule B-1 Directors & Officers of EGCT Secretary Certificate of EGCT Articles of Incorporation By Laws Board Resolutions Company Stockholders of ECOSYS Schedule B-1 (a) Schedule B-1 (b) Directors and Officers of ECOSYS Secretary Certificate of ECOSYS Schedule B-1 (c) Schedule B-1 (d) ECOSYS Articles of Incorporation; Bylaws ECOSYS Board Resolutions ScheduleB-2 ECOSYS Liabilities ScheduleB-3 ECOSYS Leases, Subleases and other Claims Schedule B-4 Material Contracts of ECOSYS Schedule B-5 Financial Statements of ECOSYS Schedule B-6 Accounts Receivable of ECOSYS Schedule B-7 Inventory of ECOSYS Schedule B-8 ECOSYS Capital Expenditures and Property Interests Schedule B-9 New Liabilities of ECOSYS Schedule B-10 Regulatory Good Standing Issues of ECOSYS Schedule B-11 ECOSYS Insurance Schedule B-12 ECOSYS Litigation; Governmental Investigations Schedule C-1 (a) Common Stockholders of AMZO ScheduleC-1 (b) Schedule C-1 (c) Directors and Officers of AMZO Secretary Certificate of AMZO Schedule C-1 (d) Schedule C-1 (e) AMZO Articles of Incorporation; Bylaws AMZO Shareholders Written Approval & Consent Schedule C-2 AMZO Liabilities Schedule C-3 AMZO Leases, Subleases, and other Claims Schedule C-4 Material Contracts of AMZO Schedule C-5 Schedule C-6 Financial Statements of AMZO Auditors Report Schedule C-7 Accounts Receivable of AMZO Schedule C-8 Inventory of AMZO Schedule C-9 (a) AMZO Capital Expenditures and Property Interests Schedule C-10 (b) Appraisal of AMZO Property Interest Schedule C-11 New Liabilities of AMZO Schedule C-12 Regulatory Good Standing Issues of AMZO Schedule C-13 AMZO Insurance Schedule C-14 AMZO Litigation; Governmental Investigations 4 Section 1.02 Currency. All dollar amounts referred to in this Agreement are in United States funds, unless expressly stated otherwise. 5 5 ARTICLE II TRANSACTION Section 2.01 Closing. Subject to the terms and conditions of this Agreement, the closing of the transactions described in Section 2.2 (the “ Transactions ”) will take place at the offices of EGCT located at 1327 Ocean Avenue, Suite B, Santa Monica, California 90401, or at such other place as the Parties mutually agree, at 10:00 a.m. local time on the second Business Day after the day on which the last of the closing conditions set forth in Article 6 below has been satisfied or waived, or such other date as the Parties mutually agreed upon in writing (the “ Closing Date ”). Section 2.02 At the Closing , the following transactions will take place. Section 2.03 Share Exchange. On and subject to the terms and conditions of this Agreement, ECOSYS will enter into a Share Exchange with AMZO at the Effective Time (as defined below). AMZO shall be a wholly owned subsidiary of ECOSYS. ECOSYS will be the Parent Corporation (the “Parent Corporation ”). Section 2.04 Effect of Share Exchange i. Articles of Incorporation . The Articles of Incorporation of the Parent Corporation shall be the Articles of Incorporation of ECOSYS prior to the Effective Time. ii. Bylaws . The Bylaws of Parent Corporation shall be the Bylaws of ECOSYS immediately prior to the Effective Time. iii. Directors and Officers . The director of ECOSYS shall be and remain a directorof Surviving Corporation at and as of the Effective Time. The Officers of ECOSYS will have submitted Resignation at and as the Effective Time. The AMZO director will be elected to the Board of Directors ofECOSYS and to the office of President and Secretary of ECOSYS at and as the Effective Time. i v. Issuance of Securities . At and as of the Effective Time, ECOSYS agrees to issue seventy million (70,000,000) shares of ECOSYS common stock (the “ Shares ”) to the Shareholders in exchange for 100% of the issued and outstanding shares of common stock held by the Shareholders (the “ Purchased Shares ”). v . Effect of Exchange. On the Effective Date, the Parent Corporation, without further act, deed or other transfer, shall retain or succeed to, as the case may be, and possess and be vested with all the rights, privileges, immunities, powers, franchises and authority, of a public as well as of a private nature, of AMZO; all property of every description and every interest therein, and all debts and other obligations of or belonging to or due to AMZO on whatever account shall thereafter be taken and deemed to be held by or transferred to, as the case may be, or invested in the Parent Corporation without further act or deed, title to any 6 real estate, or any interest therein vested in AMZO, shall not revert or in any way be impaired by reason of this Share Exchange; and all of the rights of creditors of AMZO shall be preserved unimpaired, and all liens upon the property of AMZO shall be preserved unimpaired, and all debts, liabilities, obligations and duties of the respective corporations shall thenceforth remain with or be attached to, as the case may be, the Parent Corporation and may be enforced against it to the same extent as if all of said debts, liabilities, obligations and duties had been incurred or contracted by it. Section 2.05 Procedure for Exchange of Shares. Immediately after the Effective Time, EGCT shall mail or cause to be mailed by mail or courier to the Shareholders at their addresses as they appear on the books and records of AMZO the following documents (the “ Transmittal Documents ”): (i) a letter of transmittal for the Shareholders to use in surrendering the certificates representing their AMZO Shares in exchange for certificates representing the ECOSYS Shares to which they are entitled pursuant to the conversion under Section 2.2(e) hereof; (ii) instructions for effecting the surrender of such AMZO Shares in exchange for the Share Exchange Consideration; and (iii) an accredited investor certificate in the form attached as Schedule C-14(a)or a Non-U.S. person certificate in the form attached as Schedule C-14(b) to this Agreement. The ECOSYS Shares to be issued to the Shareholders shall be, as of the Effective Time, fully paid and non-assessable and shall be issued by ECOSYS upon ECOSYS’s receipt of the respective Shareholder’s duly executed Transmittal Documents pursuant to a safe harbor from the prospectus and registration requirements of the 1933 Act. All certificates representing the ECOSYS Shares, when issued in accordance with the terms of this Agreement, will be endorsed with restrictive legends substantially in the same form as the following legends pursuant to the 1933 Act, in order to reflect the fact that these are restricted securities and will be issued to the Shareholders pursuant to a safe harbor from the registration requirements of the 1933 Act: For Selling Shareholders not resident in the United States: “THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS NOT A U.S. PERSON (ASDEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1 IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.” 7 For Selling Shareholders resident in the United States: “NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1 IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.” Section 2.06 No Fractional Shares of ECOSYS Common Stock. No certificates or scrip or shares of ECOSYS Common Stock representing fractional shares of ECOSYS Common Stock or book-entry credit of the same shall be issued upon the surrender for exchange of the AMZO Shares. Section 2.07 Restricted Shares. AMZO acknowledges that the ECOSYS Shares issued pursuant to the terms and conditions set forth in this Agreement will have such hold periods as are required under Applicable Securities Legislation and as a result may not be sold, transferred or otherwise disposed of, except pursuant to an effective registration statement under the 1933 Act, or pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the 1933 Act and in each case only in accordance with all Applicable Securities Legislation. Section 2.08 Lost Certificates. If any certificate for AMZO Shares shall have been lost, stolen or destroyed, upon the making of an affidavit of that fact by the Person claiming such certificate to be lost, stolen or destroyed and, if required by ECOSYS, the posting by such Person of a bond in such reasonable amount as ECOSYS may direct as indemnity against any claim that may be made against it with respect to such certificate, ECOSYS will deliver in exchange for such lost, stolen or destroyed certificate the applicable Share Exchange Consideration with respect to the shares of AMZO Common Stock formerly represented thereby. Section 2.09 EGCT Shares. EGCT has agreed that it will distribute its ECOSYS shares (“EGCT Shares”) through a dividend to its shareholders, pro rata to their holdings of Record in EGCT as of the Closing Date subsequent to the effective registration of the EGCT Shares. EGCT will effect the distribution to the EGCT Shareholders within five (5) working days of the date of the Effective Registration. Section 2.10 Registration of EGCT Shares. Under the Terms of this Agreement ECOSYS shall cause to file a Registration of the EGCT Shares within sixty (60) days of the Closing Date. Section 2.11 Further Assurances. After the Effective Time, the officers and directors of the Parent Corporation will be authorized to execute and deliver, in the name and on behalf of ECOSYS, any deeds, bills of sale, assignments or assurances and to take and do, in the name and on behalf of ECOSYS, any other actions and 8 things to vest, perfect or confirm of record or otherwise in the Parent Corporation any and all right, title and interest in, to and under any of the rights, properties or assets acquired or to be acquired by the Parent Corporation as a result of, or in connection with, the Share Exchange. ARTICLE III REPRESENTATIONS AND WARRANTIES OF AMZO Except as set forth in the disclosure schedules attached hereto, and except as disclosed in the AMZO Financial Statements, AMZO represents and warrants to ECOSYS, and acknowledges that ECOSYS is relying upon such representations and warranties, in connection with the execution, delivery and performance of this Agreement, notwithstanding any investigation made by or on behalf of ECOSYS, as follows: Section 3.01 Organization and Good Standing. AMZO is a corporation duly organized, validly existing and in good standing under the laws of the State of Florida and has the requisite corporate power and authority to own, lease and to carry on its business as now being conducted. Section 3.02 Authority. AMZO has all requisite corporate power and authority to execute and deliver this Agreement and any other document contemplated by this Agreement (collectively, the “ AMZO Documents ”) to be signed by AMZO and to perform its obligations hereunder and to consummate the transactions contemplated hereby. The execution and delivery of this Agreement by AMZO and the consummation by AMZO of the transactions contemplated thereby have been duly authorized by all necessary corporate action on the part of AMZO, subject to approval by its stockholders. This Agreement has been, and the other AMZO Documents when executed and delivered by AMZO will be, duly executed and delivered by AMZO and this Agreement is, and the other AMZO Documents when executed and delivered by AMZO as contemplated hereby will be, valid and binding obligations of AMZO enforceable in accordance with their respective terms except: i.as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of general application affecting enforcement of creditors’ rights generally; ii. as limited by laws relating to the availability of specific performance, injunctive relief, or other equitable remedies; and iii.as limited by public policy. Section 3.03 Capitalization of AMZO . The entire authorized capital stock and other equity securities of AMZO consists of: (i) 20,000,000 shares of common stock, par value $0.001 (the “ AMZO Common Stock ”) issued and outstanding as of the date of this Agreement. All of the issued and outstanding AMZO Shares have been duly authorized, are validly issued, were not issued in violation of any pre-emptive rights and are fully paid and non-assessable, are not subject to pre-emptive rights and were issued in full compliance with the general corporate laws of the State of Florida and its articles and bylaws. There are no agreements to which AMZO is a party purporting to restrict the transfer of the AMZO Common Stock, no voting agreements, voting trusts, or other arrangements restricting or affecting the voting of the AMZO Common Stock. Section 3.04 Shareholders of AMZO. The Shareholders, as listed in Schedule C-1(a) to this Agreement, are the only registeredholders of the AMZO Shares. 9 Section 3.05 Directors and Officers of AMZO . The duly elected or appointed directors and officers of AMZOare as set out in Schedule C-1(b) to this Agreement. Section 3.06 Subsidiary. AMZO has no subsidiaries. Section 3.07 Non-Contravention. Neither the execution, delivery and performance of this Agreement, nor the consummation of the Transaction, will: i. conflict with, result in a violation of, cause a default under (with or without notice, lapse of time or both) or give rise to a right of termination, amendment, cancellation or acceleration of any obligation contained in or the loss of any material benefit under, or result in the creation of any lien, security interest, charge or encumbrance upon any of the material properties or assets of AMZO under any term, condition or provision of any loan or credit agreement, note, debenture, bond, mortgage, indenture, lease or other material agreement, instrument, permit, license, judgment, order, decree, statute, law, ordinance, rule or regulation applicable to AMZO, or any of its material property or assets; ii.violate any provision of the articles or bylaws of AMZO; or iii.violate any order, writ, injunction, decree, statute, rule, or regulation of any court or governmental or regulatory authority applicable to AMZO or any of its material property or assets. Section 3.08 Actions and Proceedings. To the best knowledge of AMZO, except as listed on Schedule C-14 hereto, there is no action, suit, judgment, claim, demand or proceeding, outstanding or pending, or threatened against or affecting AMZO or its subsidiaries, or which involves any of the business, or the properties or assets of AMZO that, if adversely resolved or determined, would have a material adverse effect on the business, operations, assets, properties, prospects, or conditions of AMZO taken as a whole (an “ AMZO Material Adverse Effect ”). Section 3.09 Compliance . i. To the best knowledge of AMZO, AMZO and its subsidiaries are in compliance with, are not in default or violation in any material respect under, and have not been charged with or received any notice at any time of any material violation of any statute, law, ordinance, regulation, rule, decree or other applicable regulation to the business or operations of AMZO; ii.To the best knowledge of AMZO, neither AMZO nor its subsidiaries are subject to any judgment, order or decree entered in any lawsuit or proceeding applicable to its business and operations that would constitute a AMZO Material Adverse Effect, except as listed on Schedule C 14; and iii. To the best knowledge of AMZO, AMZO and its subsidiaries have operated in material compliance with all laws, rules, statutes, ordinances, orders and regulations applicable to its business. AMZO has not received any notice of any violation thereof, nor is AMZO aware of any valid basis therefore. Section 3.10 Filings, Consents and Approvals. To the best knowledge of AMZO, no filing or registration with, no notice to and no permit, authorization, consent, or approval of any public or governmental body or authority or other person or entity is necessary for the consummation by AMZO of the Transaction contemplated by this Agreement or to enable AMZO to continue to conduct its business after the Closing Date in a manner which is consistent with that in which the business is presently conducted. 10 Section 3.11 Absence of Undisclosed Liabilities. Except as disclosed in this Agreement or in the AMZO Financial Statements, AMZO does not have any liabilities or obligations, direct or indirect, matured or un-matured, absolute, contingent or otherwise that could in the aggregate exceed $ 10,000, which have not heretofore been paid or discharged, other than in the ordinary course of business. For purposes of this Agreement, the term “ liabilities ” includes, any direct or indirect indebtedness, guaranty, endorsement, claim, loss, damage, deficiency, cost, expense, obligation or responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate, liquidated or un-liquidated, secured or unsecured. Section 3.12 Absence of Changes. Except as disclosed in this Agreement, in the Schedules or in the AMZO Financial Statements, since December 31, 2011, AMZO has not: i. failed to pay or discharge when due any liabilities of which the failure to pay or discharge has caused or will cause any material damage or risk of material loss to it or any of its assets or properties; ii. sold, encumbered, assigned or transferred any material fixed assets or properties except for ordinary course business transactions consistent with past practice; iii. created, incurred, assumed or guaranteed any indebtedness for money borrowed, or mortgaged, pledged or subjected any of the material assets or properties of AMZO to any mortgage, lien, pledge, security interest, conditional sales contract or other encumbrance of any nature whatsoever; iv.made or suffered any amendment or termination of any material agreement, contract, commitment, lease or plan to which it is a party or by which it is bound, or cancelled, modified or waived any substantial debts or claims held by it or waived any rights of substantial value, other than in the ordinary course of business; v. declared, set aside or paid any dividend or made or agreed to make any other distribution or payment in respect of its capital shares or redeemed, purchased or otherwise acquired or agreed to redeem, purchase or acquire any of its capital shares or equity securities; vi. suffered any damage, destruction or loss, whether or not covered by insurance, that materially and adversely effects its business, operations, assets, properties or prospects; vii. suffered any material adverse change in its business, operations, assets, properties, prospects or condition (financial or otherwise); viii.received notice or had knowledge of any actual or threatened labor trouble, termination, resignation, strike or other occurrence, event or condition of any similar character which has had or might have an adverse effect on its business, operations, assets, properties or prospects; ix.made commitments or agreements for capital expenditures or capital additions or betterments exceeding in the aggregate $5,000, except such as may be involved in ordinary repair, maintenance or replacement of its assets; x.other than in the ordinary course of business, increase the salaries or other compensation of, or made any advance (excluding advances for ordinary and necessary business expenses) or loan to, any of its employees or directors or made any increase in, or any addition to, other benefits to which any of its employees or directors may be entitled other than to increase salaries of certain employees to market rates in accordance to the projections previously provided ECOSYS by AMZO; or 11 xi. agreed, whether in writing or orally, to do any of the foregoing. Section 3.13 Personal Property. AMZO possesses, and has good and marketable title of all property necessary for the continued operation of the business of AMZO and as presently conducted and as represented to ECOSYS. All such property is used in the business of AMZO. All such property is in reasonably good operating condition, and is reasonably fit for the purposes for which such property is presently used. All material equipment, furniture, fixtures and other tangible personal property and assets owned or leased by AMZO are owned by AMZO free and clear of all liens, security interests, charges, encumbrances, and other adverse claims, except as disclosed in ScheduleC-9 to this Agreement. Section 3.14 Intellectual Property. AMZO does not have any intellectual property other than as disclosed on Schedule 9. Section 3.15 Real Property . Each of the leases, subleases, claims, capital expenditures, Taxes or other real property interests (collectively, the “ Leases ”) to which AMZO is a party or is bound, as set out in Schedule C-3 to this Agreement, is legal, valid, binding, enforceable and in full force and effect in all material respects. The Leases will continue to be legal, valid, binding, enforceable and in full force and effect on identical terms on the Closing Date. AMZO has not assigned, transferred, conveyed, mortgaged, deeded in trust, or encumbered any interest in the Leases or the leasehold property pursuant thereto. Section 3.16 Material Contracts and Transactions. Schedule C-4 to this Agreement lists each material contract, agreement, license, permit, arrangement, commitment, instrument or contract to which AMZO is a party (each, a “ Contract ”). Subject to Section 6.2(p) hereof, the continuation and validity of each Contract will in no way be affected by the consummation of the Transaction contemplated by this Agreement. There exists no actual or threatened termination, cancellation, or limitation of, or any amendment, modification, or change to any Contract. Section 3.17 Certain Transactions. AMZO is not a guarantor or indemnitor of any indebtedness of any third party, including any person, firm or corporation. Section 3.18 No Brokers. AMZO has not incurred any obligation or liability to any party for any brokerage fees, agent’s commissions, or finder’s fees in connection with the Transaction contemplated by this Agreement. Section 3.19 Completeness of Disclosure. No representation or warranty by AMZO in this Agreement nor any certificate, schedule, statement, document or instrument furnished or to be furnished to ECOSYS pursuant hereto contains or will contain any untrue statement of a material fact. Section 3.20 Financial Condition . AMZO has delivered all financial statements required under applicable securities laws to be filed by ECOSYS in connection with the Transaction, which information is true in all material respects. 12 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF ECOSYS Each of ECOSYS and ECOSYS Sub represent and warrant to AMZO and acknowledge that AMZO is relying upon such representations and warranties in connection with the execution, delivery and performance of this Agreement, notwithstanding any investigation made by or on behalf of AMZO, as follows: Section 4.01 Organization and Good Standing. i. ECOSYS is a corporation duly organized, validly existing and in good standing under the laws of the state of Nevada and has the requisite corporate power and authority to own, lease and carry on its business as it is now being conducted. There is no pending or threatened proceeding for the dissolution or liquidation of ECOSYS. ii. ECOSYS is a corporation duly organized, validly existing and in good standing under the laws of the State of Nevada. There is no pending or threatened proceeding for the dissolution or liquidation of ECOSYS Sub. iii. ECOSYS (i) does not, directly or indirectly, own any interest in any corporation, partnership, joint venture, limited liability company, or other Person, and (ii) is not subject to any obligation or requirement to provide funds to or to make any investment (in the form of a loan, capital contribution or otherwise) in any Person. iv. ECOSYS is duly qualified or licensed to do business and is in good standing in each jurisdiction in which the nature of its business or the properties owned or leased by it makes such qualification or licensing necessary, except for any such jurisdiction where the failure to so qualify or be licensed, individually and in the aggregate for all such jurisdictions, would not reasonably be expected to have a ECOSYS Material Adverse Effect (as defined herein). v. ECOSYS has provided complete and accurate copies of the Articles of Incorporation and Bylaws of ECOSYS, as currently in effect, and minutes and other records of the meetings and other proceedings of the Board of Directors and stockholders of ECOSYS. ECOSYS is not in violation of any provisions of its Articles of Incorporation or Bylaws. Section 4.02 Authority. i.Each of ECOSYS has the requisite corporate power and authority to enter into this Agreement, to perform its obligations there under, and to consummate the transactions contemplated thereby. The execution and delivery of this Agreement and any other document contemplated by this Agreement (collectively, the “ ECOSYS Documents ”) by ECOSYS and the consummation by ECOSYS of the transactions contemplated thereby have been duly authorized by all necessary corporate action on the part of ECOSYS. This Agreement has been duly executed and delivered by ECOSYS and constitutes a legal, valid and binding obligation of ECOSYS, enforceable against each of them in accordance with its terms, except: (i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of general application affecting enforcement of creditors’ rights generally; (ii) as limited by laws relating to the availability of specific performance, injunctive relief, or other equitable remedies; and, (iii) as limited by public policy. ECOSYS received the approval of its directors for the Share Exchange. 13 ii. The execution and delivery by ECOSYS of this Agreement does not, and the consummation of the transactions contemplated thereby will not, (i) conflict with, or result in a violation of, any provision of bylaws or other charter documents of ECOSYS, (ii) constitute or result in a breach of or default (or an event which with notice or lapse of time, or both, would constitute a default) under, or result in the termination or suspension of, or accelerate the performance required by, or result in a right of termination, cancellation or acceleration of any obligation or a loss of a benefit under, any note, bond, mortgage, indenture, deed of trust, lease, permit, concession, franchise, license, agreement or other instrument or obligation to which ECOSYS is a party or to which the properties or assets of ECOSYS are subject, (iii) create any lien upon any of the properties or assets of ECOSYS, or (iv) constitute, or result in, a violation of any law applicable to ECOSYS or any of the properties or assets of either of them. iii. No consent, approval, order or authorization of, notice to, registration or filing with any governmental authority or other Person is necessary in connection with the execution and delivery of this Agreement by ECOSYS or the consummation by ECOSYS of the transactions contemplated by this Agreement, except for (i) the filing of a Form D and related state securities law notices in connection with the issuance of ECOSYS Common Stock in connection with the Share Exchange and (ii) the filing of a current report on Form 8-K with the SEC announcing completion of the Share Exchange. Section 4.03 Maximum Liabilities. Immediately prior to Closing, other than professional fees, ECOSYS will not have any net liabilities or net obligations either direct or indirect, matured or un-matured, absolute, contingent or otherwise, after taking into account ECOSYS’s cash and cash equivalents and receivables, that could in the aggregate exceed $60,000 which have not been paid or discharged at that time.ECOSYS has disclosed to the AMZO boardthat it has an outstanding obligation in the form of a convertible promissory note. ECOSYS has disclosed that the terms and conditions of the Convertible Note has a provision that allows for the conversion of the debt into common stock at par $.001 which, if fully converted, would increase the Common stock by sixty million (60,000,000) shares. Section 4.04 Action With Respect to Notes . ECOSYS shall cooperate with AMZO efforts to have some of its investors procure from ECOSYS Convertible Note holders or otherwise take control of the convertible Notes, and AMZO will work in good faith to procure or otherwise have its investors take control of the Convertible Notes, in part or in whole and upon acquiring or taking control of the Notes, will restructure the Convertible Notes in such manner as the Parties mutually agree including arranging for an assignment of the obligations under the Convertible Notes to ECOSYS, a restructuring or a conversion from debt to common stock thereof and a release of the obligations from ECOSYS. Section 4.05 Capitalization of ECOSYS. i. Prior to the Stock Closing, the authorized capital stock of ECOSYS consists of shares of common stock with a par value of $0.001 (the “ ECOSYS Common Stock ”) and 10,000,000 of Preferred Shares authorized but unissued . The issued and outstanding capital stock of ECOSYS consists entirely of 2,000,000 shares of ECOSYS Common Stock held by a single shareholder EGCT. All issued and outstanding shares of ECOSYS Common Stock are validly issued and outstanding, fully paid and non-assessable and free of pre-emptive rights. There are no other outstanding options, warrants, subscription rights (including any pre-emptive rights), calls, or commitments, or convertible notes or instruments of any character whatsoever to which ECOSYS is a party 14 or is bound, requiring or which could require the issuance, sale or transfer by ECOSYS of any shares of capital stock of ECOSYS or any securities convertible into or exchangeable or exercisable for, or rights to purchase or otherwise acquire, any shares of capital stock of ECOSYS that would be in addition to the $60,000 convertible promissory note. There are no stock appreciation rights or similar rights relating to ECOSYS. ECOSYS will have issued and outstanding no more than 2,000,000shares of ECOSYS Common Stock immediately prior to the issuance of the ECOSYS Shares as contemplated by this Agreement. ii. To the knowledge of ECOSYS, all of the shares of ECOSYS Common Stock issued and outstanding immediately prior to the date of this Agreement have been issued in compliance with the 1933 Act and applicable state securities laws in reliance on exemptions from registration or qualification thereunder. Section 4.06 Duly Authorized. All of the issued and outstanding shares of ECOSYS Common Stock have been duly authorized, are validly issued, were not issued in violation of any pre-emptive rights and are fully paid and non-assessable, are not subject to pre-emptive rights and were issued in full compliance with all federal, state, and local laws, rules and regulations. Other than the share issuances contemplated by this Agreement, there are no outstanding options, warrants, subscriptions, phantom shares, conversion rights, or other rights, agreements, or commitments obligating ECOSYS to issue any additional shares of ECOSYS Common Stock, or any other securities convertible into, exchangeable for, or evidencing the right to subscribe for or acquire from ECOSYS any shares of ECOSYS Common Stock as of the date of this Agreement. There are no agreements purporting to restrict the transfer of the ECOSYS Common Stock, no voting agreements, voting trusts, or other arrangements restricting or affecting the voting of the ECOSYS Common Stock. Section 4.07 Directors and Officers of ECOSYS. The duly elected or appointed directors and the duly appointed officers of ECOSYS are as listed on Schedule B-1(a) to this Agreement. Section 4.08 Corporate Records. The books and records of ECOSYS have been maintained and preserved in accordance with applicable regulations and business practices. The corporate minutes books of ECOSYS are complete and correct and the minutes and consents contained therein accurately reflect actions taken at a duly called and held meeting or by sufficient consent without a meeting. All actions by ECOSYS, which required director or shareholder approval, are reflected on the respective corporate minute books. Section 4.09 Non-Contravention. Neither the execution, delivery and performance of this Agreement, nor the consummation of this Transaction will: i. conflict with, result in a violation of, cause a default under (with or without notice, lapse of time or both) or give rise to a right of termination, amendment, cancellation or acceleration of any obligation contained in or the loss of any material benefit under, or result in the creation of any lien, security interest, charge or encumbrance upon any of the material properties or assets of ECOSYS under any term, condition or provision of any loan or credit agreement, note, debenture, bond, mortgage, indenture, lease or other agreement, instrument, permit, license, judgment, order, decree, statute, law, ordinance, rule or regulation applicable to ECOSYS or any of its material property or assets; ii. violate any provision of the applicable incorporation or charter documents of ECOSYS; or 15 iii.violate any order, writ, injunction, decree, statute, rule, or regulation of any court or governmental or regulatory authority applicable to ECOSYS or any of its material property or assets. Section 4.09 Contracts and Commitments. Except for this Agreement and the agreements and transactions specifically contemplated by this Agreement, neither ECOSYS is a party to or subject to, nor plans to enter into: i. any agreement or other commitments requiring any payments or performance of services by ECOSYS; ii.any agreement or other commitments containing covenants limiting the freedom of ECOSYS to compete in any line of business or with any Person or in any geographic location or to use or disclose any information in their possession; iii.any license agreement (as licensor or licensee) or royalty agreement; iv. any agreement of indemnification, other than indemnification rights granted in the Bylaws of ECOSYS; v. any agreement or undertaking pursuant to which ECOSYS is: (A) borrowing or is entitled to borrow any money; (B) lending or has committed itself to lend any money; or (C) a guarantor or surety with respect to the obligations of any Person; vi.any powers of attorney granted by ECOSYS; and vii.any leases of real or personal property. viii. ECOSYS is not in violation or breach of any contract. There does not exist any event or condition that, after notice or lapse of time or both, would constitute an event of default or breach under any contract on the part of ECOSYS or, to the knowledge of ECOSYS, any other party thereto or would permit the modification, cancellation or termination of any contract or result in the creation of any lien upon, or any person acquiring any right to acquire, any assets of ECOSYS. ECOSYS has not received in writing any claim or threat that ECOSYS has breached any of the terms and conditions of any contract. ix. The consent of, or the delivery of notice to or filing with, any party to a contract is not required for the execution and delivery by ECOSYS of this Agreement or the consummation of the transactions contemplated under the Agreement. Section 4.10 Validity of ECOSYS Shares. The ECOSYS Shares to be issued to the Shareholders upon consummation of the Transaction in accordance with this Agreement will, upon issuance, have been duly and validly authorized and, when so issued in accordance with the terms of this Agreement, will be duly and validly issued, fully paid and non-assessable. Section 4.11 Actions and Proceedings. There is no legal action, claim, charge, arbitration, grievance, action, suit, investigation or proceeding by or before any court, arbiter, administrative agency or other governmental authority now (i) pending or, to the knowledge of ECOSYS, threatened against ECOSYS which involves any 16 of the business, or the properties or assets of ECOSYS that, if adversely resolved or determined, would have a material adverse effect on the business, operations, assets, properties, prospects or conditions of ECOSYS taken as a whole (a “ ECOSYS Material Adverse Effect ”) or pending or, to the knowledge of ECOSYS, threatened against any current employee, officer or director of ECOSYS that, in any way relates to ECOSYS. ECOSYS is not subject to any order, judgment, writ, injunction or decree of any governmental authority. Section 4.12 Compliance . i.To the best knowledge of ECOSYS, ECOSYS is in compliance with, is not in default or violation in any material respect under, and has not been charged with or received any notice at any time of any material violation of any statute, law, ordinance, regulation, rule, decree or other applicable regulation to the business or operations of ECOSYS; ii. To the best knowledge of ECOSYS, ECOSYS is not subject to any judgment, order or decree entered in any lawsuit or proceeding applicable to its business and operations that would constitute a ECOSYS Material Adverse Effect; iii. ECOSYS has duly filed all reports and returns required to be filed by it with governmental authorities and have obtained all governmental permits and other governmental consents, except as may be required after the execution of this Agreement. All of such permits and consents are in full force and effect, and no proceedings for the suspension or cancellation of any of them, and no investigation relating to any of them, is pending or to the best knowledge of ECOSYS, threatened, and none of them will be affected in a material adverse manner by the consummation of the Transaction; and iv. ECOSYS has operated in material compliance with all laws, rules, statutes, ordinances, orders and regulations applicable to its business. ECOSYS has not received any notice of any violation thereof, nor is ECOSYS aware of any valid basis therefore. Section 4.13 Filings, Consents and Approvals. ECOSYS will conduct or obtain any filing, registration, permit or authorization from any public or governmental body or authority or other person that is necessary for the consummation by ECOSYS of the Transaction contemplated by this Agreement and to continue to conduct its business after the Closing Date in a manner which is consistent with that in which it is presently conducted. Section 4.14 SEC Filings. i.ECOSYS has furnished or made available to AMZO and the Shareholders a true and complete copy of each report, schedule, filed by EGCT with the SEC (collectively, and as such documents have since the time of their filing been amended, the “EGCT SEC Reports”). EGCT has filed all SEC Reports required by it to be filed with the SEC and such reports have been filed timely or within any period of extension for filing allowed under applicable rules. The EGCT SEC Reports (i) at the time filed, complied in all material respects with the applicable requirements of the 1934 Act, as the case may be, and (ii) did not at the time they were filed (or if amended or superseded by a filing prior to the date of this Agreement, then on the date of such filing) contain any untrue statement of a material fact or omit to state a material fact required to be stated in such EGCT SEC Reports or necessary in order to make the statements in such EGCT SEC Reports, in light of the circumstances under which they were made, not misleading. 17 ii. Each of the financial statements (including, in each case, any related notes), contained in the EGCT SEC Reports, including any EGCT SEC Reports filed after the date of this Agreement until the Closing, complied, as of its respective filing date, in all material respects with all applicable accounting requirements and the published rules and regulations of the SEC with respect thereto, was prepared in accordance with GAAP applied on a consistent basis throughout the periods involved and fairly presented the consolidated financial position of EGCT as at the respective dates and the results of its operations and cash flows for the periods indicated, except that the unaudited interim financial statements were or are subject to normal and recurring year-end adjustments which were not or are not expected to be material in amount. iii. Between December 31, 2009 and the date hereof, except as disclosed in EGCT SEC Reports, there has not been any change in the business, operations or financial condition of EGCT that has had or reasonably would be expected to have a material adverse effect on ECOSYS. iv. ECOSYS do not have any liability or obligation (absolute, accrued, contingent or otherwise) other than those that arose in the ordinary course of their activities or under this Agreement. Section 4.15 Absence of Undisclosed Liabilities. Immediately prior to Closing, other than professional fees, ECOSYS will not have any net liabilities or net obligations either direct or indirect, matured or un-matured, absolute, contingent or otherwise, after taking into account ECOSYS’s cash and cash equivalents and receivables, that could in the aggregate exceed $60,000which have not been paid or discharged at that time. Section 4.16 Absence of Certain Changes or Events. Except as and to the extent disclosed in the SEC Reports, there has not been: i. any Material Adverse Effect; or ii. any material change by ECOSYS in its accounting methods, principles or practices. Section 4.17 No Subsidiaries. ECOSYS does not have any subsidiaries or agreements of any nature to acquire any subsidiary or to acquire or lease any other business operations. Section 4.18 Personal Property. There are no fixtures, furniture, equipment, inventory, intellectual property, accounts receivable or other assets other than cash and its interest in this Agreement owned by ECOSYS. ECOSYS is not a party to any leases for real or personal property. Section 4.19 Employees and Consultants. ECOSYS does not have any employees or consultants, except as disclosed in the SEC Reports. No unfair labor practice, or race, sex, age, disability or other discrimination complaint is pending, nor is any such complaint, to the knowledge of ECOSYS, threatened against ECOSYS before the National Labor Relations Board, Equal Employment Opportunity Commission or any other governmental authority, and no grievance is pending, nor is any grievance, to the knowledge of ECOSYS, threatened against ECOSYS. Section 4.20 Material Contracts and Transactions. There are no material contracts, agreements, licenses, permits, arrangements, commitments, instruments, understandings or contracts, whether written or oral, express or implied, contingent, fixed or otherwise, to which ECOSYS is a party. Section 4.21 No Disagreements with Accountants and Lawyers .
